Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 4, 2016

                                      No. 04-16-00519-CV

                                        Loren BREWER,
                                            Appellant

                                                 v.

   SCHLUMBERGER TECHNOLOGY CORPORATION, Schlumberger N.V., and Jose
                          Salazar Jr.,
                          Appellees

                 From the 79th Judicial District Court, Jim Wells County, Texas
                               Trial Court No. 14-09-53692-CV
                        Honorable Richard C. Terrell, Judge Presiding


                                         ORDER

        On August 12, 2016, appellant filed a notice of appeal from the trial court’s May 12,
2016 judgment. The clerk’s record was due September 9, 2016, one hundred and twenty days
after the judgment was signed. See TEX. R. APP. P. 35.1(a). On September 2, 2016, the District
Clerk of Jim Wells County filed a notification stating the clerk’s record would not be filed
because appellant had not paid or made arrangements to pay the clerk’s fee to prepare the record
and is not entitled to appeal without paying the fee. On September 7, 2016, we ordered appellant
to provide written proof to this court on or before September 19, 2016, that either: (1) the clerk’s
fee has been paid or arrangements had been made to pay the clerk’s fee; or (2) he is entitled to
appeal without paying the clerk’s fee. We cautioned appellant that if he failed to respond within
the time provided, his appeal would be dismissed for want of prosecution. See id. R. 37.3(b).
Appellant did not file a response, and our clerk’s office contacted the Jim Wells County clerk’s
office and was advised no payment had been received. Accordingly, on September 28, 2016, we
rendered an opinion and judgment dismissing the appeal for want of prosecution.

        On September 30, 2016, appellant filed a motion to reinstate, which we interpret as a
motion for rehearing asking this court to reinstate the appeal. In the motion, appellant explained
that when appellant’s counsel received this court’s notice that the reporter’s record had been
filed, he misread the notice as stating that the clerk’s record had been filed. We requested that
appellees filed a response to appellant’s motion, which they did on October 19, 2016.
       After reviewing the motion and the response, we: (1) GRANT appellant’s motion for
rehearing; (2) ORDER our opinion and judgment of September 28, 2016 withdrawn, and (3)
ORDER the appeal reinstated on this court’s docket. Both the reporter’s record and the clerk’s
record have been filed. Accordingly, appellant’s brief is now due. We therefore further
ORDER appellant to file appellant’s brief in this court on or before December 5, 2016.



                                                  _________________________________
                                                  Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of November, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court